Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensson (US 4,085,649).  Christensson discloses a bolt tensioning assembly and method comprising: a bolt (2) having opposite first and second ends with the first end provided with a larger diameter portion (4) including a counter-pressure surface (at 20) and external threads (not labeled); a hydraulic bolt tensioning device (3) comprising a cylinder housing (6), a piston (7) and a piston rod formed as the portion of the bolt shown to be enclosed within the tensioning device; and a lock nut (5) being threaded on the first end portion of the nut to be tightened against the cylinder housing after a hydraulic pressure has been released from the tensioning device (column 3, first paragraph).  The first end portion is a nut (4) threaded on the bolt and is read as integral with the bolt when assembled.  The bolt tensioning device is located between the lock nut and a structural element (1; see Figs. 2 and 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Christensson in view of Kamppila (US 7,195,439).  Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensson (US 4,085,649).  Christensson discloses a bolt tensioning assembly and method comprising: a bolt (2) having opposite first and second ends with the first end provided with a larger diameter portion (4) including a counter-pressure surface (at 20) and external threads (not labeled); a hydraulic bolt tensioning device (3) comprising a cylinder housing (6), a piston (7) and a piston rod formed as the portion of the bolt shown to be enclosed within the tensioning device; and a lock nut (5) being threaded on the first end portion of the nut to be tightened against the cylinder housing after a hydraulic pressure has been released from the tensioning device (column 3, first paragraph).  The bolt tensioning device is located between the lock nut and a structural element (1; see Figs. 2 and 3).  Christensson discloses the head formed as a separate nut threaded on the bolt and does not disclose the head formed as an integral unitary piece with the bolt.  Kamppila discloses a tensioning device similar to Christensson including a bolt (1), a head (A) and a tensioning device (B, C) but, Kamppila further teaches that as an alternative to the head being a separate nut (Fig. 1) it could be formed as an integral unitary piece with the bolt (Fig. 2).  Before the effective filing date of the claimed invention it would have been obvious for one ordinary skill in the art to make the head of Christensson as an integral unitary piece with the bolt as disclosed in Kemppila because Kemppila teaches them as alternatives yielding the same results.


Response to Remarks
The 112 rejections have been withdrawn as a result of the amendments.

The 102 rejection over Christensson has been maintained unchanged.  Applicant argues that Christensson does not disclose the head integral with the bolt.  In response, the examiner disagrees because “integral” is broad enough to read on the structure of Christensson which has the head in threaded engagement with the bolt.  Integral is defined as “necessary to make whole complete; essential of fundamental” (Google) which is inclusive to the structure disclosed in Chirstensson.  There is nothing that requires integral to be single piece.  Additionally, in the prior rejection, the structure disclosed in Christensson was read to be integral which was not addressed by applicant’s remarks.

In an attempt to expedite the application, a second alternative rejection was set forth where integral was interpreted as a single piece.  Specifically, Kemppila was applied for its teaching of a head as a single piece with the bolt (Fig. 2 in Kemppila) as an alternative to a separate nut piece (Fig. 1).
Applicant argues a combination with Kemppila would not have been obvious because Kemppila is similar to Christensson where a nut piece forms the head.  In response, the examiner agrees Kamppila does disclose a separate nut piece forming the head but, Kamppila also disclose the head as a single piece with the bolt in another embodiment shown in Fig. 2.  With the head as single piece with the bolt the combination would include at least the same advantages as the instant invention.  And once the combination was made, it would not affect the injection of the hydraulic fluid because there would still be same tensioning device.  The only thing being modified is the head and that would not alter the tensioning device in a similar manner to Kamppila where the tensioning device is the same both with head formed as a nut and with the head formed as single piece.  Essentially, the combination is replacing a nut on the side of the first element with a bolt on the side of the first element thus yielding the same objectives.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677